Citation Nr: 0421657	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  97-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected degenerative disc disease 
of the cervical spine.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected left heel spurs.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected gastroesophageal reflex 
disease (GERD) with irritable bowel syndrome (IBS).  







ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1982 to 
February 1996 with six years, 10 months, and nine days of 
prior active service.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 and subsequent rating 
decisions of the RO.  

The Board notes that, during the course of this appeal, the 
veteran was assigned increased ratings for the service-
connected cervical spine degenerative disc disease and GERD 
with IBS.  When the veteran initiated his appeal, both 
disabilities were rated as noncompensable, i.e., no percent.  
Nonetheless, this case continues before the Board because a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran requested and was scheduled for a hearing before 
a Hearing Officer at the RO.  He withdrew his hearing request 
in April 1999.  

In July 1999, the Board remanded this case to the RO for 
further action.  

The issue of an initial rating than 20 percent for the 
service-connected cervical spine disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



FINDINGS OF FACT

1.  Since service, the service-connected degenerative disc 
disease of the cervical spine is shown to have been 
manifested by no more than some pain on motion and 
radiculopathy resulting in a disability picture that more 
nearly approximates that of a moderate level of impairment.  

2.  The service-connected left heel spurs are shown not shown 
to be manifested by no more than mild symptoms.  

3.  The service-connected GERD with IBS is shown to be 
manifested by no more than occasional reflux and some nausea, 
bloating, heartburn and diarrhea.  



CONCLUSIONS OF LAW

1.  Beginning on March 1, 1996 through September 22, 2002, 
the criteria for the assignment of an initial rating of 20 
percent, but no higher, for the service-connected 
degenerative disc disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5010-5293 (2002).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected left heel spurs have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5299-5284 (2003).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected GERD with IBS have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 7319-7346 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction ("AOJ," in this case the 
AOJ is the RO) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless for the reasons 
specified hereinbelow.  See also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  

VCAA also contains provisions regarding the scope of notice 
to which those applying for VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2003).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the March and August 2003 letters and by the June 
2003 Supplemental Statement of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and via those documents, he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By March 1996 rating decision, the RO granted, in pertinent 
part, service connection for GERD and cervical spine 
degenerative disc disease.  The RO assigned a no percent 
rating to each disability effective on March 1, 1996.  

On February 1997 VA orthopedic examination, the examiner 
indicated that the veteran could rotate his neck to 80 
degrees, bilaterally.  There was 30 degrees of flexion and 40 
degrees of extension.  There were no reflex, sensory, or 
motor defects of the upper extremities.  

A cervical spine compression test was negative.  There was no 
atrophy or spasm in the paravertebral or trapezius 
musculature or weakness in the upper extremities.  The 
veteran's heels were slightly tender in the plantar surfaces.  
The veteran could heel-toe walk and do squats without 
difficulty.  The examiner diagnosed degenerative arthritis of 
the cervical spine.  

On February 1997 VA neurologic examination, no cervical spine 
deficits were found.  

On February 1997 VA general medical examination, the veteran 
complained of having neck spasms, reflux and diarrhea.  He 
also complained of left foot pain.  The examiner noted a 
history of IBS and severe heartburn.  The examiner diagnosed, 
in pertinent part, hiatal hernia with reflux by history and 
chronic IBS by history.  

By June 1997 rating decision, the RO granted service 
connection for left heel spurs and assigned a no percent 
evaluation effective on March 1, 1996.  

On a September 1997 VA examination, the examiner diagnosed 
cervical spine disease with some right C6 radiculopathy 
secondary to degenerative disease.  

On October 1997 VA orthopedic examination, the examiner noted 
80-degree neck rotation, bilaterally.  There was 40 degrees 
of flexion and 40 degrees of extension, but extension caused 
pain.  There were no reflex, sensory, or motor deficits in 
the upper extremities.  No sensory deficits could be 
elicited.  There was no atrophy or spasm in the paravertebral 
or trapezius musculature or weakness in the upper 
extremities.  

The examiner diagnosed cervical spine arthritis and heel 
spurs.  The examiner opined, however, that left leg numbness 
was not due to heel spurs.  There was no numbness on 
examination.  There was no sign of weakness in any area.  The 
veteran was able to squat and heel-toe rise.  

On October 1997 VA podiatry examination, bilateral plantar 
fasciitis, more acutely noticeable on the left foot, was 
noted.  His gait was normal, and there were no neurologic 
findings with respect to the feet.  

An October 1997 X-ray study of the left foot revealed minimal 
loss of the longitudinal arch.  There was no other 
significant abnormality.  

On an October 1997 VA examination, the veteran complained of 
having heartburn, burping, gaseousness, bloating, tasting 
regurgitation and eructation after eating.  His symptoms 
worsened after eating.  

The examiner noted left lower quadrant pain, food 
intolerance, occasional postprandial nausea, and infrequent 
vomiting.  An abdominal ultrasound was within normal limits.  
An upper gastrointestinal series was within normal limits.  

The examiner diagnosed GERD that was mildly disabling and IBS 
without demonstrable organic pathology.  IBS was only mildly 
disabling.  

By June 1998 rating decision, the RO increased the veteran's 
cervical spine disability and GERD with IBS evaluations to 10 
percent effective on March 1, 1996.  

On August 1999 magnetic resonance imaging (MRI) of the 
cervical spine, there was normal alignment of the C2-7 
vertebral bodies without evidence of acute fracture or 
dislocation.  At C5-6, there was a broad-based disc bulge and 
disc osteophyte ridge with slight paramedian extension 
causing minimal right central canal and neural foraminal 
narrowing.  The remaining levels demonstrated no evidence of 
significant central canal or neural foraminal narrowing.  

On July 2000 VA orthopedic examination, the veteran indicated 
that he had no complaints regarding his left heel spur.  With 
respect to the cervical spine, he stated that his neck hurt 
when tightened.  He denied absenteeism from work as a result 
of his neck symptomatology.  

On examination, the examiner noted left heel tenderness at 
the center of the calcaneus.  There was no neck spasm or 
tenderness.  There was no crepitus on rotation.  He could 
flex the neck to 30 degrees and extend it to 15 degrees with 
pain.  His right rotation was to 75 degrees, and left 
rotation was to 60 degrees.  

The examiner diagnosed a left heel spur and opined that any 
left foot pain was caused by plantar fasciitis rather that 
the left heel spur.  The examiner assessed the veteran's left 
heel spur as productive of mild disability.  The examiner 
also diagnosed neck tension and degenerative joint disease 
which was moderate as seen on an August 1999 MRI.  The 
examiner asserted that there was no incoordination or 
weakened movement.  

On a January 2003 VA orthopedic examination, the veteran 
reported daily morning neck stiffness.  The examiner noted no 
neck tenderness or increased tension or crepitance.  His 
extension was to 15 degrees; flexion was to 30 degrees; right 
rotation was to 65 degrees, and left rotation was to 70 
degrees.  

The examiner diagnosed a normal examination of the feet and 
stated that there was no current disability of the feet.  The 
examiner also diagnosed chronic intermittent neck pain due to 
a bulging disc and indicated that degenerative joint disease 
was minimal.  

On a February 2003 VA neurologic examination, the examiner 
noted that neck movements were full with slight pain on 
lateral flexion.  There was minimal tenderness at C5-6.  
There was no cervical spine paravertebral tenderness or 
muscle spasms.  The examiner diagnosed chronic cervical 
strain and chronic left cervical radiculopathy.  

On an April 2003 VA gastrointestinal examination, the veteran 
complained of having severe heartburn at night and diarrhea 
once or twice a week.  He also complained of nausea but 
denied vomiting.  He reported abdominal pain and excessive 
gaseousness.  

Objectively, the examiner noted minimal tenderness in the 
epigastric region and tenderness in the left lower quadrant 
and stated that bowel sounds were slightly increased.  The 
examiner diagnosed GERD with symptoms of heartburn and 
occasional nausea and opined that the condition was mild.  

The examiner also diagnosed irritable colon with abdominal 
cramps and diarrhea.  The examiner assessed these symptoms as 
mild.  The examiner asserted that both GERD and IBS were 
mild.  

On an April 2003 upper gastrointestinal series, the 
radiologist observed, in pertinent part, spontaneous 
gastrointestinal reflux up to the mid esophagus.  

By June 2003 Supplemental Statement of the Case, the RO 
assigned a 20 percent disability evaluation to the veteran's 
cervical spine disability effective on September 23, 2002.  

On a March 2004 VA neurologic examination, the neck movements 
were slightly restricted on lateral flexion to 45 degrees, 
bilaterally.  His forward flexion was to 40 degrees, and 
extension was to 40 degrees.  His lateral rotation was to 35 
degrees, bilaterally.  There was no cervical spine tenderness 
or cervical paravertebral muscle spasms.  

The examiner diagnosed chronic cervical strain.  The examiner 
noted that there was some degree of functional limitation due 
to pain and numbness, but this was moderate in nature.  

On a March 2004 VA orthopedic examination, the neck forward 
flexion was to 45 degrees.  His back extension was to 40 
degrees; left lateral flexion was to 30 degrees; right 
lateral flexion was to 35 degrees, and bilateral lateral 
rotation was to 70 degrees, bilaterally.  There was pain on 
left lateral flexion.  There was no decrease in range of 
motion.  There was muscle spasm in the neck region.  

The examiner diagnosed cervical spine whiplash injury 
following a motor vehicle accident in 1988 that was 
resolving.  There was pain on use of the cervical spine at 
C5-6.  The veteran denied having flare-ups, but his neck pain 
fluctuated.  The neck pain increased on repeated cervical 
spine movement.  There was no weakness of neck movement.  
There was no excess fatigability or incoordination of the 
cervical spine.  There was some additional loss of cervical 
spine range of motion on repeated use.  No cervical spine 
ankylosis was seen.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Cervical Spine 

From March 1, 1996 through September 22, 2002, the veteran's 
service-connected cervical spine disability has been rated by 
the RO under the provisions of Diagnostic Code 5010-5293 as 
10 percent disabling.  38 C.F.R. § 4.20, 4.27, 4.71 (2002).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
The evidence of record does not establish findings of 
arthritis; thus, the above diagnostic codes are not for 
application in this instance.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Diagnostic Code 5293 pertains to the rating of intervertebral 
disc syndrome.  Under that Diagnostic Code, a no percent 
evaluation is applied to a post-operative, cured condition.  
A 10 percent evaluation requires mild symptoms.  A 20 percent 
evaluation is for moderate symptoms and recurring attacks.  

A 40 percent evaluation is applied for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 percent valuation is the maximum evaluation for this 
diagnostic code, requiring evidence of a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Pursuant to the evidence outlined hereinabove, the Board is 
of the opinion that a 20 percent evaluation is now warranted 
for the period beginning on March 1, 1996 through September 
22, 2002 under these rating criteria.  The evidence reflects 
a disability picture that more nearly approximates that of 
moderate impairment.  

The veteran's cervical spine symptomatology has consistently 
been described as moderate and cervical spine radiculopathy 
has been noted during this period.  Such symptoms are in line 
with a with a 20 percent rating.  Id.  

A 40 percent evaluation, however, is not for application 
under this version of the rating criteria.  Id.  The veteran 
has not been shown to be suffering from recurrent attacks 
with intermittent relief.  Indeed, his symptoms themselves 
have been described as intermittent.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Although some pain on motion has been noted, 
weakness and pain have not been shown to have caused 
additional disability.  The veteran, moreover, has not been 
shown to be suffering from weakened movement, excess 
fatigability, or incoordination.  As such, no additional 
compensation is warranted under these provisions.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 whether or not raised 
by the veteran, as required by Schafrath, supra.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of cervical spine disability 
not contemplated in the currently assigned 20 percent rating.  


Left Heel Spurs

The veteran's service-connected left heel spurs have been 
rated by the RO under the provisions of Diagnostic Code 5299-
5284.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

Under Diagnostic Code 5284, the following levels of 
disability are included: 30 percent for severe; 20 percent 
for moderately severe; 10 percent for moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.  

Most recently, the veteran has been found to suffer from no 
left foot disability.  Previously, his left foot impairment 
has not been described as more than mild, and left foot pain 
has been attributed to plantar fasciitis as opposed to his 
service-connected left heel spurs.  He is able to walk 
normally and can squat without difficulty.  

Pursuant to the foregoing discussion, it appears that the 
service-connected left foot disability is not shown to have 
been productive of a level of moderate impairment.  As the 
veteran's left foot disability does not warrant a 10 percent 
evaluation under the schedular criteria, no more than a no 
percent evaluation can be assigned at any time during the 
appellate period.  Id.;  38 C.F.R. § 4.71a, Diagnostic Code 
5299-5284; Fenderson, supra.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  No functional loss due to pain has been 
objectively found, and weakness of the left foot has not been 
shown.  

Furthermore, there has been no mention of weakened left foot 
movement, excess fatigability or incoorrdination.  As such, 
no additional compensation for the veteran's service-
connected left foot disability is warranted under these 
provisions.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms due to the service-connected 
left heel disability not contemplated in the currently 
assigned no percent rating under the criteria.  


GERD with IBS 

The veteran's service-connected GERD with IBS has been rated 
by the RO under the provisions of Diagnostic Code 7319-7346.  
38 C.F.R. §§ 4.20, 4.144.  

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia, which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  

A maximum 60 percent rating is assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114.  

Under these provisions, the Board finds given the evidence of 
record, that no more than a 10 percent rating is warranted.  
The record is silent with respect to symptoms such as 
dysphagia or substantial arm and shoulder pain that is 
productive of considerable impairment of health.  

The veteran experiences symptoms such as some discomfort 
after eating and diarrhea no more than twice a week.  The 
foregoing symptomatology does not support the assignment of a 
30 percent rating or higher.  

The Board notes that the veteran would not fare any better 
under the criteria applicable to Diagnostic Code 7319.  

Diagnostic Code 7319 pertains to irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Id.  Under that 
Diagnostic Code, a noncompensable rating is warranted for 
mild impairment manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  

A 10 percent rating is warranted for moderate impairment 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is warranted for 
severe diarrhea or alternating diarrhea and constipation with 
more or less constant abdominal distress.  

A review of the evidence reflects occasional diarrhea 
occurring no more than twice a week.  Constipation was not 
complained of or noted on any medical examination report.  
Furthermore, the veteran's various symptoms to include 
nausea, bloating and reflux were not found to be "more or 
less" constant.  As such, a 30 percent evaluation is not 
warranted under Diagnostic Code 7319.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4.  whether or 
not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of GERD with IBS not 
contemplated in the currently assigned 10 percent rating 
permitted under the rating criteria.  

The Board notes that the veteran's GERD with IBS does not 
appear to have shown an increase in severity during the 
appeals period, and the application of a staged rating is not 
warranted.  Fenderson, supra.



ORDER

For the period beginning on March 1, 1996 through September 
22, 2002, an increased initial rating of 20 percent for the 
service-connected degenerative disc disease of the cervical 
spine is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased, compensable rating for the service-connected 
left heel spurs is denied.  

An increase rating in excess of 10 percent for the service-
connected GERD with IBS is denied.  




REMAND

The Board notes that effective on September 23, 2002, 
Diagnostic Code 5293 was amended.  See Fed. Reg. 54345-54349 
(August 22, 2002).  The Board observes as well that the 
regulations pertaining to spinal evaluation were again 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Effective on September 23, 2002, the RO began to rate the 
veteran's cervical spine disability by analogy under a 
Diagnostic Code pertaining to the peripheral nerves.  

The RO has not addressed the veteran's entitlement to a 
separate evaluation for the orthopedic manifestations of his 
disability beginning on September 23, 2003.  

To ensure full compliance with Due Process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO should schedule a VA 
examination in order to evaluate the 
severity of the service-connected 
degenerative disc disease of the cervical 
spine in terms of the versions of the 
rating criteria.  The claims folder 
should be made available for review by 
the examiner in connection with the 
evaluation.  All indicated testing should 
be done in this regard.  The examiner 
should elicit from the veteran and record 
a complete clinical history.  

3.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



